Citation Nr: 1533690	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for left trapezius and supraspinatus muscles myositis with degenerative joint disease (left shoulder disability).

2.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to a service-connected disability. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to May 1955.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO). 

The Veteran was scheduled for an April 2010 Travel Board hearing but withdrew his hearing request in April 2010 correspondence.  Accordingly, the hearing request has been withdrawn. 

The Veteran also appealed the March 2009 denial of service connection for right and left lower extremity radiculopathy, but withdrew his appeal in April 2010 correspondence, prior to certification of the appeal to the Board.  Entitlement to service connection for right and left lower extremity radiculopathy was not included on a January 2015 Certification of Appeal (VA Form 8).  The Board finds that the Veteran's April 2010 written statement satisfies the requirements of 38 C.F.R. 
§ 20.204 for the withdrawal of an appeal at the AOJ prior to transfer to the Board, and the withdrawal became effective when it was received at the AOJ on April 19, 2010.  See 38 C.F.R. § 20.204 (b)(2) and (3) (2014).  A withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and the substantive appeal as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).  Accordingly, the Board finds that the appeal for service connection for right and left lower extremity radiculopathy was properly withdrawn.  

The issue of entitlement to a TDIU has been raised in a June 2015 statement submitted by the Veteran and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection right and left upper extremity radiculopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum available rating under Diagnostic Code 5201 based on limitation of motion of the left (minor) shoulder.

2.  For the entire rating period, the Veteran had active range of motion in the left shoulder without ankylosis.  

3.  For the entire rating period, the Veteran's left shoulder disability did not approximate a rating based on unfavorable ankylosis of scapulohumeral articulation.

 

CONCLUSION OF LAW

For the entire rating period, the criteria for an increased rating in excess of 30 percent for left trapezius and supraspinatus muscles myositis with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5200, 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a December 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

VA and private treatment records, VA examinations and the Veteran's statements are of record.  The Veteran was referred for a VA examination of the left shoulder in July 2009, however, it appears that an examination was not completed.  The Board finds, however, that a later June 2010 VA examination adequately addresses disability of both shoulders, to include the service-connected left shoulder.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 VA examination is adequate for rating purposes because it was performed by a medical professional and reported findings pertinent to the rating criteria, which included range of motion findings in the left shoulder and relevant findings as to the presence of ankylosis.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that the evidence does not establish that the Veteran's left shoulder disability has changed in severity over the course the appeal to warrant a staged rating.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran has been assigned a rating under Diagnostic Code 5201 for left trapezius and supraspinatus muscles myositis, previously service-connected as left trapezius and supraspinatus muscles myositis with a C4 osteophyte without cord impingement and degenerative joint disease of the left shoulder.  During pendency of this appeal, service connection was granted for cervical dorsal myositis (but not cervical spondylosis or degenerative joint disease of the cervical spine), and the Veteran was granted a separate rating for his cervical spine disability under 5201-5237.  In an April 2010 supplemental statement of the case, the RO corrected the record to reflect the assignment of a 30 percent rating for the Veteran's left shoulder disability under Diagnostic Code 5201, and recharacterized the service-connected disability as left trapezius and supraspinatus muscles myositis with degenerative joint disease.  The Board finds that any impairment caused by the C4 osteophyte, is properly considered under the Veteran's rating under Diagnostic Code 5201-5237 for his cervical spine disability, which his not currently on appeal.  Thus, the Board finds that additional consideration of a rating under diagnostic codes for the cervical spine is not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Because the record shows that the Veteran is service-connected for degenerative joint disease of the left shoulder, consideration under Diagnostic Code 5003 is warranted.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

The Veteran is service-connected for disability of his left (minor) shoulder. Limitation of motion for the shoulder may be rated under Diagnostic Code 5201. Diagnostic Code 5201 assigns a maximum 30 percent evaluation for limitation of motion of the minor arm to 25 degrees to the side.  38 C.F.R. § 4.71a; see also 
38 C.F.R. § 4.71a, Plate I.

Higher ratings are available under Diagnostic Code 5200 (ankylosis of scapulohumeral articulation) which assigns a maximum 40 percent evaluation, for unfavorable ankylosis of the minor arm with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The Veteran contends that a higher initial rating is warranted for service-connected left trapezius and supraspinatus muscles myositis with degenerative joint disease.  After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran had active range of motion in the left minor shoulder without ankylosis.  Even with consideration of functional limitations due to pain and painful motion in the shoulder, the Board finds that for the entire rating period, impairment in the left shoulder did not approximate unfavorable ankylosis of scapulohumeral articulation to warrant a rating in excess of 30 percent.  See 
38 C.F.R. § 4.71a.  

Under the regulations pertaining to disabilities of the shoulder and arm, the Veteran is in receipt of the maximum available rating under Diagnostic Code 5201 based on limitation of motion of the minor arm.  38 C.F.R. § 4.71a.  Accordingly, the Board finds that a higher evaluation is not available to the Veteran under Diagnostic Code 5201.  

A higher rating is available under Diagnostic Code 5200, which contemplates ankylosis of scapulohumeral articulation.  Under Diagnostic Code 5200, a maximum 40 percent evaluation is assigned for unfavorable ankylosis of the minor arm in abduction, limited to 25 degrees from the side.  38 C.F.R. § 4.71a.   For the entire rating period, the Board finds that the Veteran's left shoulder disability did approximate a rating based on unfavorable ankylosis of scapulohumeral articulation to warrant a higher rating under Diagnostic Code 5200.  See 38 C.F.R. § 4.71a.  

VA treatment records reflect complaints of chronic left shoulder pain.  VA treatment reports dated from February 2009 to June 2009 note that the Veteran had active range of motion in the left shoulder, stated to be within normal limits.  In February 2010, the Veteran was noted to have 110 degrees left flexion, 110 degrees left abduction, 10 degrees external rotation, and 50 degrees internal rotation.  

A June 2010 VA examination of the shoulders shows that the Veteran had 80 degrees left flexion, 75 degrees left abduction, 45 degrees left internal rotation, 40 degrees left external rotation with objective evidence of pain with active motion in the left shoulder.  The Veteran had objective evidence of pain following repetitive motion with no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The Board finds that the June 2010 VA examiner specifically addressed functional loss in the left shoulder due to factors such as flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. 202.  

The Board finds that even with consideration of the Veteran's limitations to range of motion due to pain, incoordination, fatigability and weakness on repetitive use, for the entire rating period, the Veteran has demonstrated active range of motion in the left shoulder, as evidenced in VA treatment records and during the June 2010 VA examination.  The evidence does not reflect ankylosis of scapulohumeral articulation in the left shoulder, favorable or unfavorable, at any time during the appeal period.  The June 2010 VA examiner specifically indicated that there was no ankylosis in the shoulder joints.  The left shoulder joint was not shown to be in fixation at 25 degrees abduction.  Accordingly, the Board finds that the criteria for a higher 40 percent rating under Diagnostic Code 5200 have not been met or more nearly approximated at any time during the appeal period.  See 38 C.F.R. § 4.71a.  The Board finds that lay evidence presented on examination addressing pain, as well as functional loss due to pain, is credible and has been considered by the Board in rating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Board finds, however, that the Veteran's pain and functional limitations due to such pain are adequately considered by his assigned 30 percent evaluation under Diagnostic Code 5201.  

The Board has considered whether an evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  The Board finds, however, that the evidence of record does not reflect malunion, non-union, or dislocation of the humerus or clavicle at any time during the appeal period to warrant a rating under Diagnostic Code 5202 (other impairment of the humerus) or 5203 (impairment of the clavicle or scapula).  For these reasons, the Board finds that for the entire rating period, an increased rating in excess of 30 percent is not warranted for left trapezius and supraspinatus muscles myositis with degenerative joint disease.  Because the preponderance of the evidence is against the appeal, the appeal must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  38 C.F.R. 3.321(b)(1). 

The Board finds that the symptomatology and impairment caused by the Veteran's left shoulder disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on limitation of motion and function, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2014); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's left shoulder disability has been manifested by pain and limitations to range of motion due to pain, to include difficulty with overhead lifting.  The Veteran's symptoms are contemplated by the schedular rating criteria under Diagnostic Code 5201.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Additionally, the Board has considered the Veteran's functional limitations described noted during his VA examination, to include limitations to motion in the left shoulder.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The Board finds that the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of shoulder pain and the associated limitations on his occupation and daily life.  As discussed, higher ratings are available to the Veteran under alternate diagnostic codes with evidence of unfavorable ankylosis, which is simply not shown in this case.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however, has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the Veteran's left shoulder disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating, in excess of 30 percent, for left trapezius and supraspinatus muscles myositis is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).

The record shows that the Veteran is currently service connected for cervical dorsal myositis, but not cervical spondylosis or degenerative joint disease of the cervical spine, as rating decisions have distinguished the separate disabilities for the purpose of service-connection.  VA treatment records identify current radiculopathy secondary to cervical spondylosis.  The Veteran was afforded a VA examination in September 2014 to address his claim for upper extremity radiculopathy.  The VA examiner opined that upper extremity radiculopathy was less likely than not proximately due to the Veteran's service-connected condition, but did not provide a clear opinion as to whether the Veteran's radiculopathy was nonetheless "aggravated" by the service-connected disabilities.  Accordingly, the Board finds that a supplemental opinion is necessary to address the question of aggravation. 

The Board finds that a remand is required prior to adjudication of the claim for a TDIU. In that regard, it does not appear from the record that the Veteran has received proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with appropriate notice under the VCAA to substantiate a claim for entitlement to a TDIU.

2.  The AOJ should refer the case to the VA examiner who conducted the September 2014 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection for right and left upper extremity radiculopathy.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request. 

The VA examiner(s) should offer the following opinion:  

Is it at least as likely as not that right and/or left upper extremity radiculopathy is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected cervical dorsal myositis or left trapezius and supraspinatus muscles myositis? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinions with reference to the evidence of record.

3.  Thereafter, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


